Citation Nr: 0844447	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to 
July 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that rating decision, in 
pertinent part, the RO denied service connection for PTSD, 
bilateral hearing loss, and tinnitus.  The veteran's 
disagreement with that decision led to this appeal.  The 
veteran did not appear at a requested a Board hearing, which 
was scheduled to be held at the RO in November 2008.  

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence of a diagnosis of PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in September 2003, prior to 
the adjudication of the veteran's claim, the RO explained to 
the veteran that to establish entitlement to service-
connected compensation benefits, the evidence must show three 
things, (1) an injury in service, a disease that began in or 
was made worse in service, or an event in service causing 
injury or disease; or, under certain circumstances evidence 
of certain condition subject to service connection on a 
presumptive basis; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained that medical evidence or other evidence showing 
he has persistent or recurrent symptoms of disability would 
be reviewed to see if he had a current disability or symptoms 
of disability.  The RO also stated that a relationship 
between current disability and an injury, disease, or event 
in service was usually shown by medical records or medical 
opinions; the RO also explained that the relationship was 
presumed for veterans who have certain chronic diseases that 
become manifest within a specific period of time after 
discharge from service.  

In the September 2003 letter, the RO outlined what evidence 
the veteran should provide and what evidence VA would obtain.  
The RO requested the veteran to identify the dates and 
locations of any VA treatment for his claimed PTSD and told 
him that it would obtain any such reports.  The RO notified 
the veteran that if he had been seen at a Vet Center, he 
should report the dates of his participation and the address 
of the Vet Center and it would request his Vet Center 
records.  In addition, the RO requested that the veteran 
complete and return a form pertaining to information in 
support of his claim for PTSD.  

In addition, in a letter dated in December 2006, the RO again 
provided notice of what the evidence must show to support his 
claim for service connection and discussed the assignment of 
disability ratings and the assignment of effective dates.  
The RO explained that depending on the disability involved, 
it would assign a rating from 0 percent to as  much as 
100 percent and that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The RO explained that in determining 
the disability rating it considered evidence of the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and its symptoms on 
employment.  

The RO told the veteran that if he had any information or 
evidence that he had not previously told VA about or had not 
submitted, including information or evidence concerned the 
level of his disability, he should submit it or tell VA about 
it.  The RO stated that examples of evidence the veteran 
should identify included:  information about on-going 
treatment records, including VA or other federal treatment 
records he had not previously told VA about; recent Social 
Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  In the 
December 2006 letter, the RO described the kind of evidence 
considered in determining an effective date and provided 
examples of the evidence the veteran should identify or 
provide.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

To the extent that the notice in this case was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  This procedural defect was cured because after 
the RO provided substantial content-complying notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case in October 2007.  Mayfield v. 
Nicholson, 444 F.3d 1317, 1333-34 (Fed. Cir. 2007) (timing 
error can be cured by adequate notice and subsequent 
readjudication without resorting to prejudicial error 
analysis).  

As to the duty to assist, the veteran's service medical 
records are in the claims file, and post-service private and 
VA medical records identified by the veteran have been 
obtained and associated with the claims file.  The veteran 
was scheduled for a requested Board hearing, but as noted in 
the Introduction, he failed to report for that hearing.  

Assistance to be provided by VA includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant), contains 
competent evidence that the veteran had a disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

In this case, the veteran has not submitted or identified 
evidence that indicates he has PTSD.  The only available 
evidence identified by the veteran does not, in the Board's 
judgment, indicate that the veteran has PTSD.  In particular, 
records from Prestera Center include only a diagnosis of 
alcohol dependence; a private physician has said that when he 
last saw the veteran in December 2001, he was considering the 
possibility of a mood disorder, and in a December 2003 letter 
a Vet Center social worker said he had three sessions with 
the veteran and was unable to provide a clinical summary 
based on so little information.  The RO notified the veteran 
that it had been unable to obtain records from Lady of 
Belfonte for the dates identified by him, but the Board notes 
that the veteran had stated he was seen there for alcohol 
detox, and has not made any contentions regarding PTSD.  
Under the circumstances, the Board finds there is no duty to 
provide an examination or obtain a medical opinion.  Id.; see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Background and analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The veteran contends that he has PTSD that is related to 
service, and in conjunction with his claim he submitted his 
responses to a questionnaire concerning PTSD.  He said the 
event he experienced during service that he feels contributed 
to his claimed PTSD was that he saw too many people die.  He 
said he was an observer and had to try and "ID" them "and 
some it to be by dental records."  He said the events took 
place from 1966 to 1967 and took place at Danang, Hue, Phu 
Bai, Dongha, and Hue Citadel.  He stated he was with the 
220th Aviation Company.  

To support a claim for service connection for PTSD, a 
claimant must present evidence of : (1) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and (3) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f); Sizemore v. Principi, 
18 Vet. App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 
128 (1997.  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).  

Although the veteran contends he currently has PTSD, review 
of the entire record shows it does not include medical 
evidence diagnosing PTSD, which is essential to the claim.  
The veteran filed his PTSD claim in September 2003.  Medical 
evidence he contends supports his claim is an August 2003 
letter from W. Mitchel Shaver, M.D.  Dr. Shaver stated he had 
treated the veteran for nerve and sleep problems and the 
veteran's last visit was in December 2001.  He said the first 
interaction wit the veteran had been in March 1999.  Dr. 
Shaver said that in reading the notes during that period, he 
had treated the veteran for some sleep dysfunction and in his 
last note regarding this condition, he was considering the 
possibility of a mood disorder, but had not confirmed the 
diagnosis.  This, in the Board's judgment, cannot serve as 
medical evidence of a diagnosis of PTSD, or suggest a 
diagnosis of PTSD because, according to the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, PTSD is listed as an 
anxiety disorder, not a mood disorder.  See 38 C.F.R. § 4.130 
(2008).  

Other medical evidence identified by the veteran in 
conjunction with his claim, includes records from Prestera 
Center.  Those records show the veteran was referred for 
outpatient treatment by his employer due to alcohol use on 
the job and gave a 41 year history of use.  The veteran 
received treatment form December 2001 to March 2002, and the 
Axis I diagnosis was alcohol dependence.  The records include 
no reference to PTSD.  The veteran additionally reported that 
he received treatment at Lady of Belfonte in June 2002, and 
in July 2004, the RO requested records from that facility 
dated from July 2002 to the present.  The response was there 
were no records for the dates requested.  The veteran was 
notified that no records had been obtained.  The Board finds 
this does not support the veteran's claim, and in any event, 
the veteran has indicated that he was seen there for alcohol 
detox.  Further, in reply to a request for information, a 
social worker from the Vet Center identified by the veteran 
stated in December 2003 that he had had no contact with the 
veteran since their third counseling session in August 2003.  
He stated he was unable to provide a clinical summary based 
on so little information.  Without medical evidence of a 
diagnosis of PTSD, the veteran's service connection claim 
must fail.  

Further, the Board notes that in this case there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  The evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60 (1993).  

In this case, although the veteran has said he saw as much 
combat as anyone, there is of record no corroborating 
evidence that indicates the veteran engaged in combat with an 
enemy force.  Although the veteran received the Vietnam 
Campaign Medal, the Vietnam Service Medial, and the National 
Defense Service Medal, he was not awarded any combat 
citations during service, nor was he evaluated or treated for 
any psychiatric disorder during service.  The veteran's DD 
Form 214 lists his military occupational specialty (MOS) as 
clerk typist, and his service records show his principal 
duties during his service in Vietnam in 1966 and 1967 were 
clerk and clerk typist.  These records do not show any 
assignments or awards indicating combat service.  

In such cases, the record must contain other evidence that 
substantiates or corroborates the veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet.  
App. 91 (1993).  

The veteran has contended that his in-service stressors were 
that he "saw too many people die."  He said they were 
killed in action.  He said he was an observer and had to try 
and "ID" them.  He said this occurred in 1966 and 1967.  
Initially, the Board notes that the veteran has not provided 
sufficient details concerning his claimed in-service 
stressors such that VA could take action to attempt to 
corroborate them.  In this regard, though requested to do so, 
the veteran has not identified any individual involved in 
these incidents, and he also has not provided anything but 
general statements as to the dates and location, naming 
multiple geographic locations where the alleged in-service 
stressors occurred.  The Board therefore finds the veteran 
has failed to produce or identify credible, obtainable 
supporting evidence that his claimed in-service stressors 
actually occurred.

In summary, the Board finds no medical evidence of a 
diagnosis of PTSD, nor is there evidence that supports the 
veteran's contentions that he experience stressful events in 
service that caused his claimed PTSD.  Because there is no 
diagnosis of PTSD related to service or any verified incident 
of service, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Under 
the circumstances, the claim for service connection for PTSD 
must be denied.   


ORDER

Service connection for PTSD is denied.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
veteran acknowledges that he was exposed to noise in his 
workplace for many years after service, but also reports that 
while he was assigned to the 220th Aviation Company in 
service he was exposed to aircraft noise.  He contends that 
his bilateral hearing loss and tinnitus are attributable at 
least in part to noise exposure in service.  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).  The regulation defines hearing 
loss disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The Board notes that generally all audiometric findings 
reported by the military prior to November 1, 1967, were 
reported in American Standards Association (ASA) units.  For 
purposes of consistency in this opinion, ASA units reported 
in the veteran's service medical records have been converted 
to the currently used International Standards Organization 
(ISO)-American National Standards Institute (ANSI) units, and 
the Board's decision is in terms of ISO-ANSI units.  

Service medical records include audiometer readings at the 
veteran's pre-induction examination in April 1965 and at his 
service separation examination in July 1967.  Although a 
hearing loss disability for VA purposes was not shown at the 
service separation examination, comparison of the examination 
reports shows that pure tone thresholds were higher at the 
separation examination than at the pre-induction examination 
as measured at 500, 1000, 2000, and 4000 Hz in the right ear 
and at 500, 1000, and 4000 Hz in the left ear.  

Post-service audiometry records show that the veteran has had 
progressively worsening hearing over many years, and he now 
has a hearing loss disability for VA purposes.  The Court has 
stated that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected, and the Court found 
that regardless of when the criteria of 38 C.F.R. § 3.385 are 
met, a determination must be made as to whether the hearing 
loss was incurred in or aggravated by service.  See Hensley 
v. Brown, 5 Vet. App. 155, 159-607 (1993)

There is some indication in the record that the veteran may 
have been scheduled for a VA audiology examination in 
conjunction with his claim, but the RO has been unable to 
locate the report of any such examination.  The Board 
therefore will request a VA audiology examination and opinion 
regarding the etiology of the veteran's current hearing loss 
and tinnitus.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the Board will request that any VA medical records 
for the veteran be obtained and associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from September 2003 to the present.  

2.  Arrange for a VA audiology 
examination of the veteran to determine 
the nature and etiology of any current 
bilateral hearing loss and tinnitus.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the record, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current bilateral hearing loss had 
its onset in service or is causally 
related to any incident of service, 
including noise exposure in service.  In 
addition, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current tinnitus had its onset in 
service or is causally related to any 
incident of service, including noise 
exposure in service.  If it is found that 
tinnitus did not have its onset in 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that any current tinnitus is 
causally related to the veteran's 
bilateral hearing loss.  

The examiner should provide an 
explanation of the rationale for any 
opinion. 

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim of entitlement to service 
connection for bilateral hearing loss and 
readjudicate the claim of entitlement to 
service connection for tinnitus.  If any 
benefit sought on appeal remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


